Opinion issued August 26, 2014




                                     In The

                              Court of Appeals
                                    For The

                         First District of Texas
                           ————————————
                              NO. 01-12-01042-CR
                           ———————————
                 GBOWEH DICKSON GEORGE, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee



                   On Appeal from the 176th District Court
                           Harris County, Texas
                       Trial Court Case No. 1302726


                                 OPINION

      A jury found appellant, Gboweh Dickson George, guilty of the offense of

murder 1 and assessed his punishment at confinement for seventy-five years. In six


1
      See TEX. PENAL CODE ANN. § 19.02 (Vernon 2011).
issues, appellant contends that he received ineffective assistance of counsel and the

trial court erred in not conducting an informal inquiry into his competency to stand

trial, excluding him from the courtroom during trial, not instructing the jury to

disregard his absence from trial, denying his motion for mistrial, and admitting

certain photographs into evidence.

       We affirm.

                                     Background

       Jaleah “Juju” Carter testified that on the night of April 12, 2011, appellant,

who was her neighbor at an apartment complex, came to her door with a police

officer and accused her of having been involved in burglarizing his car. After

Carter denied any involvement, appellant and the officer left. Shortly thereafter,

Carter and Justin Chenier, while sitting outside on the steps of the apartment

building, saw appellant “pacing” near his car. Minutes later, appellant drove his

car up to Carter with his window down. After Carter and Justin saw that he was

holding a shotgun, they ran into Carter’s apartment, closed the door, and turned off

the lights. As appellant began shooting through the door, walls, and windows of

the apartment, Carter and Justin tried to move children, who had been sleeping on

the living room floor, to the back of the apartment. After firing several rounds,

appellant left.




                                          2
      Carter and Justin then saw that appellant had shot the complainant, an

eleven-year-old boy, in the head. He died at the scene. Appellant also shot the

complainant’s nine-year-old brother in the knee and torso, and he shot Carter in the

wrist and thigh.

      The trial court admitted into evidence appellant’s statement to law

enforcement. In his statement, appellant asserted that he had fired his weapon

because he saw Chenier “flash a weapon” or “some kind of steel object.” And he

kept firing into the apartment because someone inside the apartment had

“flashed . . . a weapon or something” through a bedroom window.

      At a pretrial hearing, conducted three weeks before trial, 2 appellant, while

the State was reciting the facts of the case, interrupted as follows:

      [The State]:         Just as a point of a fact, Judge, they did search the
                           domicile. So, even—we don’t contend that that
                           would be a basis for a motion to dismiss; but there
                           was—did—
      [Appellant]:         You’re lying.
      [The State]:          —make entry and did recover multiple projectiles
                           and evidence within the—
      [Appellant]:         You’re lying.
      THE COURT:           I beg your pardon? I beg your pardon?
      [Appellant]:         She’s lying.
      THE COURT:           Well, I guess that will come out at trial, won’t it;
                           but we’re not trying the case here today.



2
      This hearing took place before the Honorable Shawna L. Reagin.

                                           3
      The trial court noted that although it had previously granted defense

counsel’s motion for appellant to undergo a competency evaluation, an

examination had not been conducted. Defense counsel explained that she had

moved for an evaluation “in an abundance of caution” after appellant had made a

“disturbing” remark to his mother regarding the prosecutor. 3 However, appellant

had since informed counsel that his comment was a joke and he “didn’t mean it.”

The trial court then asked appellant whether he wished to be examined for

competency or if it needed to take action regarding any mental health issues.

Appellant responded, “No. I’m competent.”

      Later during the hearing, appellant, while the State was reciting certain facts

of the case, again interrupted and accused the prosecutor of “lying.” The trial court

instructed appellant to “be quiet,” and it admonished him, “Now, listen to me.

When we have this trial, I’m not going to be having any of these outbursts.

You’ve got to behave appropriately during this trial.” And appellant responded,

“Yes, ma’am.” The trial court further cautioned appellant, “[Y]ou don’t help

yourself at all when you start shouting things out or acting out of control.” And

appellant responded, “I understand.”

      At trial, appellant sat through voir dire without incident. On the second day

of trial, when Carter testified that she first met appellant when she saw him


3
      The substance of the remark is not in the record.

                                           4
walking down an apartment-complex sidewalk and asked him for a cigarette,

appellant interrupted with, “I don’t smoke cigarettes. Stop lying.” The trial court

admonished appellant that he could not testify unless he later chose to take the

stand. Later, the following discussion took place:

      [The State]:       . . . where on here is [appellant’s] apartment?
      [Carter]:          It’s either up here or up here. I don’t know which
                         one it is, but I know it’s on the second floor.
      ....
      [Def. Counsel]:    Your Honor, may we approach?
      [Appellant]:       You just said you knew where I lived. You just
                         said it.
      THE COURT:         [Appellant]—remove the jury please.
      (Jury leaving courtroom.)
      [Appellant]:       You just said you knew where I lived. You just
                         said it. You just said it. Stop lying. You just said
                         it.
      THE COURT:         [Appellant], settle down.         You     be      quiet,
                         [appellant]. Settle down right now.
      (Jury out.)
      THE COURT:         Now, [appellant], we had this conversation. If you
                         continue to disrupt this trial, two things you are
                         doing as a disservice to yourself. One is, if you
                         keep it up, the first thing is I will have to remove
                         you from this courtroom. That means that you
                         would not be able to consult with your attorney,
                         who is [sic] her obligation to cross-examine folks.
                         You understand? She gets to ask the questions, not
                         you.
                         If you disrupt this courtroom one more time, then I
                         may have to ask you to—the bailiff to remove you
                         from the courtroom, continue this trial. I do not


                                         5
                          want to do that. I think that is to your detriment.
                          That hurts your case.
                          The second thing is, the more you disrupt in front
                          of this jury, the more you taint the jury. By that I
                          mean is, they’re looking at you thinking maybe
                          you might be a violent person.             Do you
                          understand?
      (No response.)

      THE COURT:          Answer my question, [appellant].            Do you
                          understand?
      [Appellant]:        (Nods head.)
      THE COURT:          All right. Now, can I have your promise that you
                          will not disrupt this trial again?
      [Appellant]:        Yes. Sorry, your Honor.
      THE COURT:          Thank you, [appellant]. I appreciate that. And
                          let’s try to—you try to assist your attorney in the
                          representation of you in this trial by not speaking
                          out. You will have an opportunity if you so desire
                          to testify, and your lawyer will have the
                          opportunity to cross-examine these witnesses. All
                          right. I have your promise, so let’s start again.

      After the jury returned and the State continued its examination of Carter,

defense counsel, in a discussion at the bench, requested a recess to talk with

appellant because she had noted that he was becoming “extremely agitated.” The

State also noted that appellant was “twisting and grating his hands.” The trial court

granted a recess for defense counsel to consult with appellant in the holdover cell.

      After the recess, but before the jury returned to the courtroom, the trial court

asked counsel to inform it of any disruptiveness by appellant prior to trial. The

State explained that appellant, as noted above, had interrupted the pretrial hearing,

                                          6
received a lengthy admonishment from the trial court, and agreed not to be

disruptive during trial. Defense counsel then requested, and the trial court granted,

additional time for her to consult with appellant.

         Subsequently, while the jury was still out, the trial court announced that the

bailiff had informed it that appellant had refused to come out of the holdover cell.

Appellant was then brought before the trial court, and the following exchange took

place:

         THE COURT:         [Appellant], from the outset I have been trying to
                            explain to you what your conduct can do to poison
                            this jury in determinig not from the evidence that’s
                            been presented of your guilt, but because of your
                            actions. You have—I’ve understood a prior record
                            of a pre-trial conference, that you disrupted that.
                            You have been disrupting this trial by shouting out
                            loud, glaring at the witness, and otherwise totally
                            disrupting this trial to the point where I’d have to
                            remove the jury.
                            I indicated to you earlier, and I still mean it,
                            [appellant], I’m very concerned for your
                            representation. I’m totally and—concerned with
                            regard to what this jury might do watching you[]
                            disrupting this proceeding. In other words, I’m
                            very concerned that they might ignore the evidence
                            in the case and find you guilty based upon your
                            disrupting this trial. You see what I’m saying?
                            Can you hear me, [appellant]?
         (No response.)
         THE COURT:         You gave me your promise the last time that I
                            removed the jury that you could remain quiet and
                            assist your attorney in representing you. You gave
                            me your promise, [appellant]. Do you understand?


                                            7
(No response.)
THE COURT:        [Appellant], I need for you to answer me. I have
                  done nothing but respect you and I expect you to
                  do the same for me.
(No response.)
THE COURT:        Answer my       question.   Can   you    hear   me,
                  [appellant]?
(No response.)
THE COURT:        Let the record reflect that [appellant] has got his
                  head down, he is handcuffed, he is shaking, he is
                  mumbling, but he is not answering the Court.
[Def. Counsel]:   Your Honor, if I may. At this point in time, looking
                  at [appellant’s] demeanor, his inability to
                  communicate with me, his inability to
                  communicate with the Court, I would ask for a
                  competency hearing to see if he is competent
                  enough to continue with the trial and in capacity.
THE COURT:        That’s denied. That’s denied. I don’t have any—
                  any evidence whatsoever other than him acting out
                  in this trial about whether or not he is competent
                  to assist you in this trial.
                  [Appellant], I am trying to do everything in this
                  Court’s power to allow you to sit at [the] counsel
                  table and assist your attorney. And I have watched
                  him assisting you throughout this trial. How much
                  that was, I don’t know, and I don’t really want to
                  get into it, but I have no evidence from any source
                  whatsoever except him acting out whether or not
                  he is competent.
                  [Appellant], I’m going to ask you one more time,
                  sir, please help me help yourself. Can you sit there
                  and not disrupt and shout out at these witnesses
                  and behave yourself? Can you do that? Can you
                  help me help you?
(No response.)



                                 8
THE COURT:        Let the record reflect that [appellant] refuses to
                  answer my question. Let the record reflect further
                  since I have no confidence whatsoever that when
                  we restart this trial that [appellant] will not
                  continually disrupt the trial by shouting out to the
                  witnesses in an aggressive and loud manner, now
                  I’m going to remove him from this trial. Your
                  objection, please.
[Def. Counsel]:   Yes. I would object under the confrontation
                  clause, your Honor. Also under 33.03 of the Code
                  of Criminal Procedure, and also under his Fifth
                  Amendment right to testify, because he was
                  planning on testifying at this trial, and his removal,
                  of course, would make that difficult if not
                  impossible.
THE COURT:        Very well. I understand your objections, and
                  they’re duly noted for the record. . . .
....
                  Now, [appellant], I know you can hear me. Here’s
                  the situation, I’m going to have to order that you
                  are removed from this courtroom to sit in the
                  holdover cell. At any time that you wish to come
                  back into this courtroom to sit by your attorney
                  and assist your attorney in the representation of
                  you in this murder trial, we will be happy to have
                  you back. Do you have anything to say at this
                  time, [appellant]?
(No response.)

....
[Def. Counsel]:   Your Honor, at this point I would ask for a
                  mistrial. I think he has tainted the jury to this
                  point in time that they will be making a decision
                  based on his conduct as opposed to making a
                  decision based on the evidence.
THE COURT:        Well, that’s a concern of mine also, but your
                  motion is denied at this time. Very well. One last
                  time, [appellant] can you give me your assurances


                                  9
                          that you will not disrupt this trial and [will] assist
                          your attorney?
      (No response.)
      THE COURT:          Very well. Let the record reflect that [appellant] is
                          refusing to answer my question. Remove him
                          from the courtroom. Thank you.
      [Def. counsel]:     And your Honor, if I may, when the jury is seated,
                          if you would give them an instruction or an
                          admonishment if possible to try to cure the taint at
                          this point in time.
      THE COURT:          Are you sure you want me to do that and call
                          attention to it? I don’t care. It’s what you want to
                          do.
      [Def. counsel]:     Yes, please.
      THE COURT:          All right.
      (Defendant exits the courtroom.)
      THE COURT:          I tell you what, . . . I decided not to do that.
      [Def. counsel]:     Well, . . . perhaps what would be best is an
                          instruction to not consider his absence from the
                          trial.
      THE COURT:          I don’t think so.
      [Def. counsel]:     Okay.

(Emphasis added.)

      The bailiff then placed appellant in a holdover cell where he could hear the

proceedings through an audio system. The trial court instructed the bailiff to ask

appellant every thirty minutes to an hour whether he wished to come back into the

courtroom and discuss with the trial court whether he could conduct himself

appropriately. The jury then returned, and the trial continued.




                                          10
       Later in the afternoon, defense counsel, outside the jury’s presence, advised

the trial court that she had attempted to speak with appellant during a break, but he

would not respond when she asked whether he wanted to return to the courtroom.

After another break, defense counsel notified the trial court that she had spoken

with appellant, who had indicated that he did not wish to participate in the trial,

talk to her, or “talk about the case or the situation.”

       The next morning, before proceedings resumed in front of the jury, appellant

told the trial court that he wished to participate in the trial. The trial court twice

asked appellant whether he could refrain from disrupting the proceedings.       After

appellant refused to answer, the trial court sent him to the holdover cell, and the

trial continued. Later that day, appellant was again brought before the trial court

and asked whether he wished to participate. The trial court cautioned appellant

against missing the trial, but explained that it could not allow him to disrupt the

proceedings. Again, appellant refused to answer. The trial court announced that it

had no choice but to send appellant back to the holdover cell where he could listen

to the trial.

       Defense counsel then advised the trial court that she had been unable to

communicate with appellant since the previous day, and he had not responded to

her questions concerning the evidence or whether he still planned to testify.

Counsel stated that she wished to “renew the competency issue.” The trial court



                                           11
asked whether there was any evidence of appellant’s incompetency other than his

“simply refusing to answer” her or the trial court. After defense counsel responded

in the negative, the trial court denied her request.

      After the State rested, the trial court, outside the presence of the jury, asked

defense counsel to consult with appellant to determine whether he wished to

testify. The trial court noted on the record that appellant, after being brought

before the trial court, “once again made outbursts” before it could ask him any

questions.    The trial court then announced that it was “not confident that

[appellant] would [] refrain from interrupting the orderly process of this trial.”

And the State observed that it was apparent that appellant had been listening to the

proceedings because his outbursts related to the matters raised in the courtroom.

The State asserted, thus, it was apparent that appellant had “been able to perceive

what has been going on out here.” The defense then rested.

      The next day, after the jury found appellant guilty, but prior to the

commencement of the punishment phase, the trial court asked appellant whether he

wished to participate. Appellant answered, “Yes, I wish to participate.” And he

indicated that he wished to testify.       During his testimony, appellant offered

numerous non-responsive answers and answered beyond the questions asked. At

the close of questioning, appellant refused to step down and continued to speak.

After removing the jury from the courtroom, the trial court asked appellant whether



                                           12
he would be quiet during the remainder of the proceeding, and appellant agreed.

Defense counsel then moved for a mistrial, asserting that the jury had been tainted

by appellant’s conduct, which the trial court denied.

       During the State’s closing at punishment, appellant continued to interrupt,

accusing Carter of being affiliated with a gang. After again removing the jury, the

trial court stated,

       Let the record reflect that [appellant] had to be forcibly removed from
       the courtroom, in the presence of the jury, after repeated
       admonishments.        While this Court has attempted to protect
       [appellant’s] rights from the onset of this trial, it is obvious to the
       Court that he cannot conduct himself in a manner that will not
       interrupt the orderly process of the punishment phase, and this Court
       cannot place anyone that is within this courtroom in danger, including
       the officers, so therefore I’m not going to permit him to be back out
       here until he is sentenced.

After the jury assessed punishment, the trial court released the jury, had appellant

brought out, and sentenced him.

                                   Competency

       In his first issue, appellant argues that the trial erred in not making an

informal inquiry into his competency to stand trial and not further ordering a

formal competency examination because he engaged in frequent outbursts, before

and during trial, and refused to communicate with his attorney and the trial court.

       We review challenges to the adequacy of a trial court’s informal competency

inquiry, and its finding following an informal competency inquiry, for an abuse of


                                         13
discretion. See Luna v. State, 268 S.W.3d 594, 600 (Tex. Crim. App. 2008);

Thomas v. State, 312 S.W.3d 732, 736–37 (Tex. App.—Houston [1st Dist.] 2009,

pet. ref’d).

       “A criminal defendant who is incompetent may not be put to trial without

violating due process.” Turner v. State, 422 S.W.3d 676, 688 (Tex. Crim. App.

2013). “‘[A] person whose mental condition is such that he lacks the capacity to

understand the nature and object of the proceedings against him, to consult with

counsel, and to assist in preparing his defense, may not be subjected to trial.’” Id.

at 688–89 (quoting Drope v. Missouri, 420 U.S. 162, 171, 95 S. Ct. 896, 903

(1975)). Thus, a defendant is incompetent to stand trial if he does not have a

sufficient present ability to consult with his lawyer with a reasonable degree of

rational understanding or a rational, as well as factual, understanding of the

proceedings against him. TEX. CODE CRIM. PROC. ANN. art. 46B.003(a) (Vernon

2006). Upon suggestion that a defendant may be incompetent, a trial court shall

determine by “informal inquiry” whether there is “some evidence” from any source

that would support a finding that the defendant may be incompetent to stand trial.

Id. art. 46B.004(c) (Vernon Supp. 2013); see Druery v. State, 412 S.W.3d 523, 538

(Tex. Crim. App. 2013) (stating informal inquiry intended to determine whether

issue of competency sufficiently raised such that formal hearing should be held).

However, the fact that a defendant is mentally ill does not by itself mean that he is



                                         14
incompetent; nor does the fact that he obstinately refuses to cooperate with his

counsel or a trial court. Turner, 422 S.W.3d at 691.

      Either party may suggest by motion, or a trial court may suggest on its own

motion, that a defendant may be incompetent to stand trial. TEX. CODE CRIM.

PROC. ANN. art. 46B.004(a). A suggestion of incompetence “may consist solely of

a representation from any credible source.” Id. art. 46B.004(c-1). “A further

evidentiary showing is not required to initiate the inquiry, and [a] court is not

required to have a bona fide doubt about the competency of [a] defendant.” Id.

“Evidence suggesting the need for an informal inquiry may be based on

observations made in relation to one or more of the factors described by Article

46B.024 or on any other indication that the defendant is incompetent within the

meaning of Article 46B.003.” Id. The factors include whether the defendant can:

“(A) rationally understand the charges against [him] and the potential

consequences of the pending criminal proceedings; (B) disclose to counsel

pertinent facts, events, and states of mind; (C) engage in a reasoned choice of legal

strategies and options; (D) understand the adversarial nature of criminal

proceedings; (E) exhibit appropriate courtroom behavior; and (F) testify.” Id. art.

46B.024(1) (Vernon Supp. 2013).

      In conducting its informal inquiry, a trial court must consider only the

evidence tending to show incompetency, “putting aside all competing indications



                                         15
of competency, to find whether there is some evidence, a quantity more than none

or a scintilla, that rationally may lead to a conclusion of incompetency.” Ex parte

LaHood, 401 S.W.3d 45, 52–53 (Tex. Crim. App. 2013). A trial court’s first-hand

factual assessment of a defendant’s competency is entitled to great deference on

appeal. Ross v. State, 133 S.W.3d 618, 627 (Tex. Crim. App. 2004).

      If, after its informal inquiry, the trial court determines that evidence exists to

support a finding of incompetency, the trial court “shall appoint” an expert to

examine the defendant and “shall hold” a formal competency trial to determine

whether the defendant is incompetent to stand trial. See TEX. CODE CRIM. PROC.

ANN. arts. 46B.005, 46B.021(b) (Vernon 2006); Turner, 422 S.W.3d at 692.

      Appellant asserts that the trial court did not engage in an “informal inquiry”

into his competence. He argues that it was required to do so because his “bizarre

disruptions,” “physical shaking,” and “outbursts,” before and during trial, as well

as his failure to communicate with the trial court and counsel, “supported a

finding” that he “did not have sufficient present ability to consult with his lawyer

or understand the proceedings against him.”

      The record shows that defense counsel requested a “competency hearing”

based on appellant’s demeanor and his “inability to communicate” with counsel

and the trial court. Thus, the trial court was required to determine by informal

inquiry whether there was some evidence from any source that would support a



                                          16
finding that appellant might be incompetent to stand trial. See TEX. CODE CRIM.

PROC. ANN. art. 46B.004(c); see also id. art. 46B.004(c-1) (providing that

suggestion of incompetence “may consist solely of a representation from any

credible source,” further evidentiary showing not required, and trial court “not

required to have a bona fide doubt about the competency of the defendant”).

      Here, in assessing appellant’s competence to stand trial, the trial court noted

on the record that it had “watched [appellant] assisting” counsel “throughout” trial

and did not have “any evidence whatsoever, other than him acting out,” that he was

not competent. Appellant’s obstinate refusal to communicate with his trial counsel

and the trial court did not, by itself, constitute incompetence. See Turner, 422
S.W.3d at 691. When defense counsel later stated that she wished to “renew the

competency issue,” the trial court asked whether there was any evidence of

appellant’s incompetency other than his “simply refusing to answer” her or the trial

court. After defense counsel responded in the negative, the trial court denied her

request.

      The trial court had the opportunity to observe appellant’s conduct first-hand

and supplement its observations with its inquiry to defense counsel. See Ross, 133
S.W.3d at 627 (stating trial court’s first-hand factual assessment of defendant’s

competency entitled to “great deference” on appeal); see, e.g., Jackson v. State,

391 S.W.3d 139, 142 (Tex. App.—Texarkana 2012, no pet.) (concluding trial



                                         17
court’s inquiry to defense counsel coupled with its own observations of defendant

constituted sufficient informal inquiry into defendant’s competence). In making its

informal inquiry, the trial court was not required to follow specific protocols. See,

e.g., Teal v. State, No. 01-10-00506-CR, 2011 WL 6140676, at *2 (Tex. App.—

Houston [1st Dist.] Dec. 8, 2011, pet. ref’d) (mem. op, not designated for

publication) (“As its name suggests, an ‘informal inquiry’ does not have specific

formal requirements.”).

      Appellant asserts that his numerous interruptions during court proceedings

and his refusal to answer counsel and the trial court when prompted are probative

of his incompetence to stand trial. However, disruptive courtroom conduct and a

general failure to cooperate are not probative of incompetence to stand trial. Burks

v. State, 792 S.W.2d 835, 840 (Tex. App.—Houston [1st Dist.] 1990, pet. ref’d).

“If such actions were probative of incompetence, one could effectively avoid

criminal justice through immature behavior.” Id. Further, appellant’s refusal to

communicate with counsel and the trial court did not overcome the presumption of

his competence.     See, e.g., White v. State, No. 02-12-00087-CR, 2013 WL
4210827, at *8 (Tex. App.—Fort Worth Aug. 15, 2013, no pet.) (mem. op., not

designated for publication) (holding defendant’s refusal to return to courtroom may

have been disruptive, but not probative of incompetence); DeWitt v. State, No. 05-

12-00583-CR, 2013 WL 3389055, at *2 (Tex. App.—Dallas July 3, 2013, no pet.)



                                         18
(mem. op., not designated for publication) (stating defendant’s failure to

communicate with counsel did not demonstrate inability to communicate).

      Here, although appellant’s obstinance and refusal to cooperate constituted

“violations of court decorum,” it did not constitute evidence of an inability to

factually appreciate the proceedings or to communicate with counsel and the trial

court. See Moore v. State, 999 S.W.2d 385, 395 (Tex. Crim. App. 1999) (holding

defendant’s unruly and disruptive courtroom demeanor not probative of his

competence to stand trial); see also Ex parte LaHood, 401 S.W.3d at 51–56

(concluding defendant’s “multiple outbursts,” “continu[ing] to talk when he was

not supposed to,” and refusal to “answer questions as he was directed” did not

indicate incompetency).

      Moreover, appellant’s rude behavior did not consist of any bizarre or

unusual rants that might signal incompetence.      Rather, his interruptions were

“timely, topical, and logically related to the questions and answers offered during

the examination of other witnesses.” See Moore, 999 S.W.2d at 395; Lawrence v.

State, 169 S.W.3d 319, 322–23 (Tex. App.—Fort Worth 2005, pet. ref’d) (noting

defendant’s rambling and nonresponsive answers to questions did not constitute

evidence of incompetency because his answers revealed “he simply wanted his day

in court and wanted an opportunity to tell his story his way”); see, e.g., Lopez v.

State, No. 04-12-00568-CR, 2013 WL 6533183, at *7 (Tex. App.—San Antonio



                                        19
Dec. 11, 2013, no pet.) (mem. op., not designated for publication) (noting,

although defendant refused to cooperate with counsel and interrupted proceedings

by speaking out loud, nothing supported “a rational inference” his conduct was “‘a

product of mental illness rather than mere obstinacy’”) (quoting Turner, 422
S.W.3d at 696)).

      We hold that the trial court did not err in concluding that there was no

evidence to support a finding that appellant was incompetent to stand trial. See

Luna, 268 S.W.3d at 600; Thomas, 312 S.W.3d at 736–37. Further, because the

trial court did not conclude through its informal inquiry that there was any

evidence of appellant’s incompetency to stand trial, we hold that it was not

required to conduct a formal competency hearing. See TEX. CODE CRIM. PROC.

ANN. art. 46B.005.

      We overrule appellant’s first issue.

                              Exclusion from Trial

      In his second issue, appellant argues that the trial court erred in excluding

him from the courtroom because he did not insult the court or threaten anyone,

and, although he was disruptive, it was not necessary to remove him. See U.S.

CONST. amend. V, VI, XIV; TEX. CONST. art. I, § 10; TEX. CODE CRIM. PROC. ANN.

art. 33.03 (Vernon 2006).




                                         20
      A defendant has a constitutional and statutory right to be present throughout

his trial. Illinois v. Allen, 397 U.S. 337, 338, 90 S. Ct. 1057, 1058 (1970); TEX.

CODE CRIM. PROC. ANN. art. 33.03. A trial court may, however, decide that it is

necessary to remove an unruly defendant from the courtroom and continue the trial

in his absence unless and until he “promise[s] to conduct himself in a manner

befitting an American courtroom.” Allen, 397 U.S. at 345–46, 90 S. Ct. at 1062.

Thus, a defendant may forfeit his right to remain in the courtroom by engaging in

misconduct. Id. at 342–43, 90 S. Ct. 1060–61; see also TEX. CODE CRIM. PROC.

ANN. art. 33.03 (allowing voluntary absence after voir dire in jury trial).

      Appellant was present throughout voir dire and the first day of trial without

incident. Beginning the second day of trial, he, on several occasions, interrupted

witness testimony. He then repeatedly refused to answer the trial court’s questions

regarding whether he intended to continue engaging in such misconduct. Prior to

his removal, the trial court repeatedly warned appellant that he would be removed

from the courtroom if he persisted in his unruly conduct. See Allen, 397 U.S. at

342–43, 90 S. Ct. at 1060–61.

      Once removed, the trial court ensured that appellant was able to hear the trial

while he was in the holdover cell, and it directed the bailiff to ask appellant, every

thirty minutes to an hour, whether he wished to return to the courtroom.

Throughout the proceedings, the trial court directed defense counsel to consult



                                          21
with appellant about returning to the courtroom. Further, on numerous occasions,

the trial court encouraged appellant to return to the courtroom, admonished him

concerning the dangers of missing his trial, and attempted to assess whether

appellant would agree to conduct himself in an orderly manner. See id.

      Accordingly, we hold that the trial court did not err in excluding appellant

from the courtroom. See id. at 346, 90 S. Ct. at 1062; Ramirez v. State, 76 S.W.3d
121, 128–30 (Tex. App.—Houston [14th Dist.] 2002, pet. ref’d) (holding trial court

acted within its discretion in removing defendant from courtroom when, despite

having been warned he would be expelled from courtroom if disruptive behavior

continued, defendant insisted behavior not disruptive and did not assure trial court

he would remain silent).

      We overrule appellant’s second issue.

                                     Mistrial

      In his third issue, appellant argues that the trial court erred in denying his

motion for a mistrial because his misconduct tainted the jury against him.

      A mistrial is appropriate only in extreme circumstances for a narrow class of

highly prejudicial and incurable errors. Ocon v. State, 284 S.W.3d 880, 884 (Tex.

Crim. App. 2009). We review a trial court’s denial of a motion for mistrial for an

abuse of discretion. Wead v. State, 129 S.W.3d 126, 129 (Tex. Crim. App. 2004);

Juarez v. State, 409 S.W.3d 156, 166 (Tex. App.—Houston [1st Dist.] 2013, pet.



                                        22
ref’d). Whether a mistrial is required depends on the particular facts of the case.

Ocon, 284 S.W.3d at 884. A trial court should grant a mistrial “only when residual

prejudice remains” after less drastic alternatives are explored, such as instructing

the jury “to consider as evidence only the testimony and exhibits admitted through

witnesses on the stand.” Id. at 884–85.

      Moreover, a trial court does not abuse its discretion in denying a mistrial

based on the defendant’s own misbehavior. Molina v. State, 971 S.W.2d 676, 682

(Tex. App.—Houston [14th Dist.] 1998, pet. ref’d) (holding trial court did not

abuse its discretion in denying mistrial based on defendant’s own outbursts); see,

e.g., Granados v. State, No. 01-10-00547-CR, 2011 WL 5026406, at *5 (Tex.

App.—Houston [1st Dist.] Oct. 20, 2011, pet. ref’d) (mem. op., not designated for

publication) (noting trial court not required to “reward” defendant with mistrial

based on his own disruptive outbursts during trial).       A defendant cannot be

permitted by his own disruptive behavior to avoid being tried. Allen, 397 U.S. at

346, 90 S. Ct. at 1062.

      Accordingly, we hold that the trial court did not err in denying appellant’s

motion for mistrial, which was predicated on his own misconduct.

      We overrule appellant’s third issue.




                                          23
                                   Jury Instruction

      In his fourth issue, appellant argues that the trial court erred in denying his

request that the jury be instructed not to consider his absence from the courtroom

because such an instruction would have been proper during the guilt phase of trial

and the State exacerbated the error by encouraging the jury to consider it in

determining his sentence. In support of his argument, appellant relies on People v.

Sully, 812 P.2d 163 (Cal. 1991).

      Appellant has provided no binding authority requiring a trial court to instruct

a jury to disregard a defendant’s absence from the courtroom after his removal for

his own disruptive behavior. And we note that a defendant may not “create

reversible error by his own manipulation.” See Beasley v. State, 634 S.W.2d 320,

321 (Tex. Crim. App. 1982). Accordingly, we hold that the trial court did not err

in denying appellant’s request that it instruct the jury to disregard his absence after

his own disruptive behavior required his removal from the courtroom.

      We overrule appellant’s fourth issue.

                         Ineffective Assistance of Counsel

      In his fifth issue, appellant argues that his trial counsel’s performance was

deficient because counsel failed to request, or object to the lack of, a jury

instruction in the trial court’s charge to disregard his in-court behavior and absence

from trial.



                                          24
      To prove a claim of ineffective assistance of counsel, appellant must show

that (1) his trial counsel’s performance fell below an objective standard of

reasonableness and (2) there is a reasonable probability that, but for counsel’s

unprofessional errors, the result of the proceeding would have been different.

Strickland v. Washington, 466 U.S. 668, 687–88, 694, 104 S. Ct. 2052, 2064, 2068

(1984); Lopez v. State, 343 S.W.3d 137, 142 (Tex. Crim. App. 2011).                “A

reasonable probability is a probability sufficient to undermine confidence in the

outcome.” Strickland, 466 U.S. at 694, 104 S. Ct. at 2068. In reviewing counsel’s

performance, we look to the totality of the representation to determine the

effectiveness of counsel, indulging a strong presumption that counsel’s

performance falls within the wide range of reasonable professional assistance or

trial strategy. See Robertson v. State, 187 S.W.3d 475, 482–83 (Tex. Crim. App.

2006). Appellant has the burden to establish both prongs by a preponderance of

the evidence. Jackson v. State, 973 S.W.2d 954, 956 (Tex. Crim. App. 1998). “An

appellant’s failure to satisfy one prong of the Strickland test negates a court’s need

to consider the other prong.” Williams v. State, 301 S.W.3d 675, 687 (Tex. Crim.

App. 2009).

      Having held that appellant was not entitled to have the trial court instruct the

jury not to consider his absence from the courtroom, his trial counsel could not

have been ineffective for not requesting, or objecting to the lack of, such an



                                         25
instruction in the jury charge. See Rodriguez v. State, 899 S.W.2d 658, 668 (Tex.

Crim. App. 1995) (holding counsel not ineffective for not requesting instruction to

which defendant was not entitled). Appellant also was not entitled to have the trial

court instruct the jury to disregard his in-court misconduct. See Granados, 2011
WL 5026406, at *4–5. Thus, appellant’s counsel could not have been ineffective

for not requesting such an instruction in the court’s charge or objecting to the lack

of such an instruction. See Rodriguez, 899 S.W.2d at 668.

      Further, as discussed above, the record shows that the trial court actually

denied counsel’s requests, made during the trial, that it instruct the jury to

disregard appellant’s in-court behavior and his absence. Moreover, the record does

not show that appellant moved for a new trial. Generally, a silent record that

provides no explanation for counsel’s actions will not overcome the strong

presumption of reasonable assistance. Goodspeed v. State, 187 S.W.3d 390, 392

(Tex. Crim. App. 2005).

      We hold that appellant has not shown that his trial counsel’s performance

fell below an objective standard of reasonableness. Strickland, 466 U.S. at 687–

88, 104 S. Ct. at 2064; Lopez, 343 S.W.3d at 143–44.

      We overrule appellant’s fifth issue.




                                         26
                                 Evidentiary Issues

      In his sixth issue, appellant argues that the trial court erred in admitting into

evidence certain “inflammatory” photographs because their probative value was

“greatly outweighed by their prejudicial effect.”

      We review a trial court’s decision to admit or exclude evidence under an

abuse of discretion standard. Rodriguez v. State, 203 S.W.3d 837, 841 (Tex. Crim.

App. 2006). A trial court abuses its discretion if it acts arbitrarily or unreasonably,

without reference to any guiding rules or principles. Montgomery v. State, 810
S.W.2d 372, 380 (Tex. Crim. App. 1990).             When considering a trial court’s

decision to admit or exclude evidence, we will not reverse the ruling unless it falls

outside the “zone of reasonable disagreement.” Green v. State, 934 S.W.2d 92,

102 (Tex. Crim. App. 1996).

      Relevant evidence “may be excluded if its probative value is substantially

outweighed by the danger of unfair prejudice.” TEX. R. EVID. 403. The opponent

of the evidence must demonstrate that its negative attributes substantially outweigh

any probative value. Montgomery, 810 S.W.2d at 377. A rule 403 analysis must

balance (1) the inherent probative force of the proffered item of evidence, along

with (2) the proponent’s need for that evidence, against (3) any tendency of the

evidence to suggest decision on an improper basis, (4) any tendency of the

evidence to confuse or distract the jury from the main issues, (5) any tendency of



                                          27
the evidence to be given undue weight by a jury that has not been equipped to

evaluate the probative force of the evidence, and (6) the likelihood that

presentation of the evidence will consume an inordinate amount of time or merely

repeat evidence already admitted. Gigliobianco v. State, 210 S.W.3d 637, 641–42

(Tex. Crim. App. 2006).

      Here, appellant first asserts that the photographs admitted into evidence at

trial as State’s exhibits 66 through 69 and 182 through 185 are “highly

inflammatory” and their “prejudicial nature . . . outweighs any probative value.”

Specifically, he asserts that State’s exhibit 66, which shows the complainant’s hand

close-up as he lay on the floor of the apartment, is not relevant to any issue in the

case and was offered “to evoke sympathy [that] this is a little boy who wears

rubber bands on his wrist.” And appellant asserts that State’s exhibits 182 through

185, which depict the contents of the complainant’s pockets, namely, money and a

paper from his school, are not probative of any issue in the case. He further argues

that exhibit 185, which shows the complainant’s homework, is prejudicial because

it emphasizes that he was in the fourth grade.

      The record reveals that appellant asserted in his statement, which was

admitted into evidence, that he continued to shoot into Carter’s apartment because

he had seen someone “flash something at the window.” Thus, exhibits 66 and 182




                                         28
through 185, which show that the complainant did not have a weapon, make

appellant’s self-defense claim less probable. See TEX. R. EVID. 401.

      Additionally, the probative value of exhibits 66 and 182 through 185 was not

substantially outweighed by the danger of unfair prejudice. See TEX. R. EVID. 403.

Given appellant’s defensive theory, the State’s need to show that the complainant

was unarmed was high. See Gigliobianco, 210 S.W.3d at 641–42. The jury had

already heard the complainant described through various testimony as a “child”

and had seen State’s exhibit 145, which is a photograph of the complainant taken

before the shooting. Thus, the photographs showing that the complainant was in

fourth grade and wore rubber bands on his wrist had low potential to suggest a

decision on an improper basis or to confuse or distract the jury from the main

issues. See id. And the time the State needed to develop this evidence was

minimal. See id.

      Appellant next asserts that State’s exhibits 67, 68, and 69, which show close

up the gunshot wounds to the complainant’s head, are “exceptionally gruesome”

and cumulative of the autopsy report and medical examiner’s testimony. Further,

he argues that “they are not representative of the scene as it was found” because

the complainant had been turned over.

      We note that crime scene photographs are almost always relevant because

they “depict the reality of [the] offense” and may show the manner in which it



                                        29
occurred. Chamberlain v. State, 998 S.W.2d 230, 237 (Tex. Crim. App. 1999). In

determining the prejudicial effect of photographs, a court should consider (1) the

number of photographs, (2) the size of the photographs, (3) whether the

photographs are in color or black and white, (4) the detail shown in the

photographs, (5) whether the photographs are gruesome, (6) whether a body shown

in the photographs is naked or clothed, and (7) whether the photographed body has

been altered since the crime in some way that might enhance the gruesomeness of

the photograph to the appellant’s detriment. Reese v. State, 33 S.W.3d 238, 241

(Tex. Crim. App. 2000).

        Exhibits 67, 68, and 69 are three photographs, which appellant asserts were

in color when published to the jury on a fifty-inch screen in the courtroom,

showing in detail the multiple gunshot wounds the complainant suffered to his

head.    See id.   The photographs are gruesome.       See id.   And because the

complainant’s body was turned over at the scene, the gruesomeness of exhibit 69 is

enhanced in that it depicts brain matter having exited through one of the wounds.

See id. However, photographs provide powerful visual evidence of the offense,

and a trial court does not abuse its discretion in admitting photographs into

evidence merely because they may be gruesome. Sonnier v. State, 913 S.W.2d
511, 519 (Tex. Crim. App. 1995).




                                         30
      In Chamberlain, the Texas Court of Criminal Appeals rejected the premise

that the photographs accompanying the testimony in that case were cumulative, or

of insignificant probative value. 998 S.W.2d at 236–37. The court explained that

“[v]isual evidence accompanying testimony is most persuasive and often gives the

fact finder a point of comparison against which to test the credibility of a witness

and the validity of his conclusions.” Id. at 237. Although it further concluded that

the photographs before it, which showed close up the bullet wounds suffered by

the victim and included a close-up of the victim’s face with brain matter extruded

through a large wound on the side of the head, were “gruesome in that they

depict[ed] disagreeable realities,” it held that the photographs depicted “nothing

more than the reality of the brutal crime committed.” Id.

      Here, as did the court in Chamberlain, we conclude that exhibits 67, 68, and

69 are probative of the crime scene and the injuries suffered by the complainant.

See id. These photographs are no more gruesome than would be expected, given

the nature of the injuries inflicted. See id. The fact that the complainant’s body

was rolled over to assess his injuries did not render the photographs inadmissible.

See Prible v. State, 175 S.W.3d 724, 734–35 (Tex. Crim. App. 2005). And the

danger of unfair prejudice did not substantially outweigh the probative value of the

photographs. See TEX. R. EVID. 403.




                                        31
      Accordingly, we hold that the trial court did not err in admitting into

evidence State’s exhibits 66 through 69 and 182 through 185.

      We overrule appellant’s sixth issue.

                                    Conclusion

      We affirm the judgment of the trial court.



                                                Terry Jennings
                                                Justice

Panel consists of Justices Jennings, Higley, and Sharp.

Justice Sharp, dissenting. Dissent to follow.

Publish. TEX. R. APP. P. 47.2(b).




                                         32